                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,                      :
                                                     :
               Plaintiffs,                           :
                                                     :
v.                                                   :   Case No.
                                                     :
PINTER ENTERPRISES, INC., a Florida                  :
corporation, d/b/a BOULEVARD PLAZA                   :
                                                     :
            Defendant.                               :
_______________________________________/

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

PINTER ENTERPRISES, INC., a Florida corporation d/b/a Boulevard Plaza, (sometimes referred

to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

activity of walking more than a few steps without assistive devices. Instead, Plaintiff is bound to

ambulate in a wheelchair or with a cane or other support and has limited use of her hands.

       2.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104.

The place of public accommodation that the Defendant owns, operates, leases or leases to is known

as Boulevard Plaza, and is located in the County of Seminole.
        3.      Venue is properly located in the Middle District of Florida because venue lies in the

judicial district of the property situs. The Defendant’s property is located in and does business

within this judicial district.

        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        5.      As the owner, lessor, lessee, or operator of the subject premises, Defendant is required

to comply with the ADA. To the extent the property, or portions thereof, existed prior to January

26, 1993 ("pre-existing facility"), the owner, lessor, lessee, or operator has been under a continuing

obligation to remove architectural barriers at that property whose removal was readily achievable,

as required by 42 U.S.C. Section 12182. To the extent that the property, or portions thereof, were

constructed prior to January 26, 1993 ("newly constructed facility"), the owner, lessor, lessee, or

operator was under an obligation to design and construct such facilities such that they are readily

accessible to and usable by individuals with disabilities, as required by 42 U.S.C. Section 12183.

To the extent that the facility, or portions thereof, were altered in a manner that affects or could

affect its usability ("altered facility"), the owner, lessor, lessee, or operator was under an obligation

to make such alterations in such a manner that, to the maximum extent feasible, the altered portions

are readily accessible to and usable by persons with disabilities.

        6.      Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required to

comply with the Standards For New Construction And Alterations, set forth in Appendix A to 28

C.F.R. part 36 ("ADAAG"). Pursuant to 28 C .F.R. part 36.404, all altered facilities were required

to comply with the ADAAG to the maximum extent feasible. Pursuant to 28 C.F.R. part 36.304,


                                                   2
all measures taken to comply with barrier removal requirements of 42 U.S.C. Section 12182 must

also comply with the ADAAG to the maximum extent feasible. Failure to comply with these

requirements constitutes a violation of the ADA.

        7.      A preliminary inspection of the commercial plaza located at 696 E. Altamonte Drive,

Altamonte Springs, Florida has shown that violations exist. These violations include, but are not

limited to: The disabled parking spaces on the east side of the plaza re non-compliant due to

excessive slopes and intrusions of the curb ramp; the curb ramps are non-compliant due to excessive

slopes; the required accessible route to connect the plaza with the public sidewalk on the east side

of the plaza is non-compliant due to slope and walking surface issues; several tenants have service

counters that are non-compliant; public restrooms have non-compliant doors, hardware, sinks, stall

and/or stall doors, grab bars, mirrors, towel dispensers and toilets.

        8.      Plaintiff has visited the property which forms the basis of this lawsuit and plans to

return to the property to avail herself of the goods and services offered to the public at the property,

and to determine whether the property has been made ADA compliant. The Plaintiff has

encountered, observed, or knew about barriers at the subject property which discriminate against her

on the basis of her disability.

        9.      In the alternative, Plaintiff is an advocate of the rights of similarly situated disabled

persons and is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

determining whether places of public accommodation are in compliance with the ADA.

        10.     The violations present at Defendant's facility, create a hazard to Plaintiff's safety.




                                                   3
        11.     Plaintiff is continuously aware of the violations at Defendant's facility and is aware

that it would be a futile gesture to return to the property as long as those violations exist unless she

is willing to suffer additional discrimination.

        12.     The violations present at Defendant's facility infringe Plaintiff's right to travel free

of discrimination. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant's facility. By continuing to operate a

place of public accommodation with discriminatory conditions, Defendant contributes to Plaintiff's

sense of isolation and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

services, facilities, privileges and/or accommodations available to the general public.               By

encountering the discriminatory conditions at Defendant's facility, and knowing that it would be a

futile gesture to return unless she is willing to endure additional discrimination, Plaintiff is deprived

of the meaningful choice of freely visiting the same accommodations readily available to the general

public and is deterred and discouraged from additional travel.               By maintaining a public

accommodation with violations, Defendant deprives Plaintiff the equality of opportunity offered to

the general public.

        13.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the requirements

of the ADA.

        14.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

the Defendant’s non-compliance with the ADA with respect to this property as described but not

necessarily limited to the allegations in paragraph 7 of this Complaint. Plaintiff has reasonable

grounds to believe that she will continue to be subjected to discrimination in violation of the ADA


                                                    4
by the Defendant. Plaintiff desires to visit the Boulevard Plaza and establishments located at 696

E. Altamonte Drive, Altamonte Springs, Florida not only to avail herself of the goods and services

available at the property, but to assure herself that this property is in compliance with the ADA so

that she and others similarly situated will have full and equal enjoyment of the property without fear

of discrimination.

        15.     The Defendant has discriminated against the Plaintiff by denying her access to, and

full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject property, as prohibited by 42 U.S.C. § 12182 et seq.

        16.     The discriminatory violations described in paragraph 7 are not an exclusive list of the

Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant’s buildings and its facilities, and have otherwise been discriminated against and damaged

by the Defendant because of the Defendant’s ADA violations, as set forth above. The Plaintiff and

all others similarly situated will continue to suffer such discrimination, injury and damage without

the immediate relief provided by the ADA as requested herein.                In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

        17.     Defendant has discriminated against the Plaintiff by denying her access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of


                                                   5
its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 C.F.R. 36.302 et seq. Furthermore, the Defendant continues to discriminate against the

Plaintiff, and all those similarly situated, by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing

to take such efforts that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       18.     Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff

has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation

expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 C.F.R. 36.505.

       19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter the commercial plaza and

establishments located at 696 E. Altamonte Drive, Altamonte Springs, Florida to make those

facilities readily accessible and useable to the Plaintiff and all other persons with disabilities as

defined by the ADA; or by closing the facility until such time as the Defendant cures its violations

of the ADA.

       WHEREFORE, Plaintiff respectfully requests:

               a.      That the Court issue a Declaratory Judgment that determines that the

       Defendant at the commencement of the subject lawsuit is in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;




                                                  6
        b.      That the Court grant injunctive relief against the Defendant, including an

order to make all readily achievable alterations to the facility; or to make such facility readily

accessible to and usable by individuals with disabilities to the extent required by the ADA;

and to require the Defendant to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by

failing to take such stops that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services;

        c.      That the Court enter an award of attorney’s fees, costs and litigation expenses

pursuant to 42 U.S.C. § 12205; and

        d.      For any such other relief as the Court deems just and proper, and/or is

allowable under Title III of the Americans with Disabilities Act.

                                        Respectfully Submitted,

                                        Attorneys for Plaintiff

                                        Kathy L. Houston, Esq.,
                                        THE HOUSTON LAW FIRM, P.L.
                                        15321 S. Dixie Hwy., Suite 205
                                        Miami, FL 33157
                                        Phone: (305) 420-6609
                                        Fax: (786) 441-4416
                                        Email: khouston@houstonlawfl.com

                                          /s/ Kathy L. Houston
                                        Kathy L. Houston, Esq.
                                        FBN: 56042




                                            7
